Citation Nr: 1215771	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-20 352	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for erectile dysfunction, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.  

In an April 2012, communication to the RO, the Veteran appears to have expressed a desire to pursue a new claim for an increased rating for erectile dysfunction.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

On July 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative, that he wished to withdraw the appeal for a higher evaluation for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative, and it is effective upon its receipt.  38 C.F.R. § 20.204.  

In the present case, in a written document received in July 2011, the Veteran, through his authorized representative, stated that he wanted to withdraw his appeal for an increased rating for erectile dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


